O72A
tev. 8/82}

 

In the Qnited States District Court
For the Southern District of Georgia

Wapcross Dibision
DONTA LEE THOMAS, *
*
Plaintiff, * CIVIL ACTION NO.: 5:18-cv-8

*

Vv. *

*

JUDGE ANDREW SPIVEY; and CHRIS *
ROSAR, *
*

*

*

Defendants.

ORDER

After an independent and de novo review of the entire
record, the undersigned concurs with the Magistrate Judge’s
Report and Recommendation issued on April 30, 2019. Dkt. No. 9.
No party to this case filed any Objections. Accordingly, the
Court ADOPTS the Magistrate Judge’s Report and Recommendation,
dkt. no. 9, as the opinion of the Court. The Court DISMISSES
Plaintiff's claims against Defendant Spivey.1

In addition to recommending dismissal of all claims against

Defendant Spivey, the Magistrate Judge determined Plaintiff’s

 

1 The Court ORDERS the Clerk to update the parties to this action to
reflect the dismissal of Defendant Spivey.

 
AO 724A
(Rev. 8/82)

 

failure to serve Defendant Rosar occurred “due to a genuine
misunderstanding of the Rules” and thus warranted an extension
of time to serve that Defendant.? Dkt. No. 9, pp. 2-4. The
Magistrate Judge ordered Plaintiff to serve Defendant Rosar and
to file proof of service with the Court within 60 days of April
30, 2019 (the date of the Order and Report and Recommendation).
Id. As of the date of this Order, Plaintiff has not filed proof
of service on Defendant Rosar.

Time still remains for Plaintiff to comply with the
Magistrate Judge’s April 30, 2019 Order by filing proof of
service as to Defendant Rosar. Id. at pp. 2-4, 7. Failure to
serve Defendant Rosar within the time period set forth in the
Magistrate Judge’s April 30, 2019 Order and Report and
Recommendation will result in the dismissal of Plaintiff's
claims against Rosar and, thus, the entirety of this action.

Additionally, the Court cautions Plaintiff that he must provide

 

2 Plaintiff filed this action on November 5, 2018. Doc. 1. Rather
than file a motion for leave to proceed in Forma Pauperis, Plaintiff
paid the full filing fee at the time he submitted his Complaint. Id.
While the Court will effectuate service for litigants proceeding in
forma pauperis, this is an exception to the rule. 28 U.S.C.

§ 1915(a) (1); Fed. R. Civ. P 4(c)(3). Generally, a “plaintiff is
responsible for having the summons and complaint served within the
time allowed by Rule 4(m) ... .” Fed. R. Civ. P. 4(c)({1); Fed. R.
Civ. P. 4(m) (requiring defendants be served “within 90 days” of the
filing of the complaint).

 
40 72A
Rev. 8/82)

 

a correct mailing address to the Court.? Failure to do so may
result in the dismissal of this case, without prejudice.

SO ORDERED, this 24 of Ww , 2019.

 

ON. SA GODBEY WOOD, JUDGE
NITHD STATES DISTRICT COURT
SOYTHERN DISTRICT OF GEORGIA

 

3 It appears Plaintiff has not provided an updated and correct mailing
address to the Court. On April 8, 2019, Plaintiff informed the Court
of his release from Coffee County Jail and requested the Court “send
any future notices” to his new address. Dkt. No. 8. The Clerk of
Court mailed a copy of the Magistrate Judge’s April 30, 2019 Order and
Report and Recommendation to Plaintiff at the address Plaintiff
provided to the Court. On May 10, 2019, however, the post office
returned the copies mailed to Plaintiff due to an “insufficient
address.” Dkt. No. 10; Compare Dkt. No. 8, with Dkt. No. 10, p. 2.

The Court has no other means of communicating with Plaintiff.

 
